DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
This Office Action is in response to the amendment filed on August 1, 2022.  As directed by the amendment, Claims 1, 7, 10, 18, and 19 have been amended.  Claims 21-26 are new claims.  Claims 4 and 13-17 have been canceled.  Claims 1-3, 5-12, and 18-26 are pending in the instant application.
Regarding the Office Action filed May 24, 2022:
Applicant has resolved all objections to the specification.  Therefore, those objections have been withdrawn.
Applicant has resolved all objections to the claims.  Therefore, those objections have been withdrawn.
Applicant’s arguments regarding the 35 USC 102 and 103 rejections have been considered but are moot because the new ground of rejection does not rely on any reference and/or interpretation applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Applicant has amended Claims 1, 7, and 18 to include a “flexible elongated body” and with the engaging member “extending upwardly from the flexible elongated body”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5, 7, 8, 10, 18, 19, 24, and 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Baker (US 10,357,626).
Regarding Claim 1, Baker discloses a respiratory mask (24, Fig 4), comprising: a mask body (body of 24, Fig 4) having a face-engaging portion (24a, Fig 4; 24a engages face 20, Fig 4); and at least one retaining member (23, Fig 4; 23 has a portion/member retaining 23 on 24 and a portion/member engaging 10, Fig 4) connected to the mask body (base of 23 connected to 24, Fig 4), the at least one retaining member including a flexible elongated body (mask may include tab-receiving portions such as portions of hook-and-loop fastener arrangement, Column 3, Lines 45-65; the flexible base sheet of the hook-and-loop fastener that has the hooks protruding upward is the flexible elongated body) and at least one engaging member (portion of 23 engaging with 10, Fig 4; mask may include portions of hook-and-loop fastener arrangement that engage the tabs, or that engage an attachment element disposed or positioned along the tab, Column 3, Lines 45-65; the hooks on the 23 are the engaging members), the at least one engaging member extending upwardly from the flexible elongated body (hooks on base sheet of 23 extend upwardly to engage loops on the tabs) and configured for receiving a liner (10, Fig 4) and tethering the liner to the respiratory mask to generally overlie the face- engaging portion (flexible liner that is placed between the nose and/or mouth of wearer, and a respirator mask, tabs or projections extend outwardly from liner and facilitate alignment and positioning of liner relative to mask, Column 1, Lines 30-40; mask may include tab-receiving portions such as portions of hook-and-loop fastener arrangement that engage the tabs, or that engage an attachment element disposed or positioned along the tab, Column 3, Lines 45-65).
Regarding Claim 5, Baker discloses the at least one engaging member includes a hook (mask may include tab-receiving portions such as portions of hook-and-loop fastener arrangement, or other mechanical fasteners or fastener portions that engage the tabs, or that engage an attachment element disposed or positioned along the tab, Column 3, Lines 45-65).
Regarding Claim 7, Baker discloses a retaining member (23, Fig 4; 23 has a portion/member retaining 23 on 24 and a portion/member engaging 10, Fig 4) for use with a respiratory mask (24, Fig 4), comprising: a flexible elongated body (mask may include tab-receiving portions such as portions of hook-and-loop fastener arrangement, Column 3, Lines 45-65; the flexible base sheet of the hook-and-loop fastener that has the hooks protruding upward is the flexible elongated body) having a central portion (central portion of 23, Fig 4; flexible base sheet is rectangular in shape and must have a central portion) and opposing ends on either side of the central portion (flexible base sheet is rectangular in shape and must have opposing ends), the flexible elongated body having a bottom surface (bottom surface of 23, Fig 4) arranged to be attached to the respiratory mask (bottom surface of 23 is attached to 10, Fig 4); and at least one engaging member (portion of 23 engaging with 10, Fig 4; mask may include tab-receiving portions such as portions of hook-and-loop fastener arrangement that engage the tabs, or that engage an attachment element disposed or positioned along the tab, Column 3, Lines 45-65; the hooks on the 23 are the engaging members) extending upwardly (hooks on base sheet of 23 extend upwardly to engage loops on the tabs) from the flexible elongated body and configured for receiving a liner (10, Fig 4) and tethering the liner to the respiratory mask (flexible liner that is placed between the nose and/or mouth of wearer, and a respirator mask, tabs or projections extend outwardly from liner and facilitate alignment and positioning of liner relative to mask, Column 1, Lines 30-40; mask may include tab-receiving portions such as portions of hook-and-loop fastener arrangement that engage the tabs, or that engage an attachment element disposed or positioned along the tab, Column 3, Lines 45-65).
Regarding Claim 8, Baker discloses the at least one engaging member includes at least one hook (mask may include tab-receiving portions such as portions of hook-and-loop fastener arrangement that engage the tabs, or that engage an attachment element disposed or positioned along the tab, Column 3, Lines 45-65).
Regarding Claim 10, Baker discloses the at least one engaging member includes an engaging member provided at each of the opposing ends of the flexible elongated body (mask may include tab-receiving portions such as portions of hook-and-loop fastener arrangement that engage the tabs, or that engage an attachment element disposed or positioned along the tab, Column 3, Lines 45-65; the hooks cover the entire surface of 23 including the ends/edges of 23).
Regarding Claim 18, Baker discloses a kit (apparatus of Fig 4) for use with a respiratory mask (24, Fig 4), comprising: at least one liner (10, Fig 4) including a liner body (body of 10, Fig 4) constructed from an absorbent material (12 may be woven fabric made of blend of natural fibers such as cotton, Column 4, Lines 60-67; desirable material properties may include moisture-wicking, absorbency, and resistance to mold, Column 5, Lines 1-10), the liner body having an outer edge (14, Figs 1-2), an inner edge (28, Figs 1-2), and an opening (16a and 16b, Figs 1-2) bounded by the inner edge (16a and 16b are surrounded by 28, Figs 1-2); and at least one retaining member (23, Fig 4; 23 has a portion/member retaining 23 on 24 and a portion/member engaging 10, Fig 4) arranged to be connected to the respiratory mask (23 connected to 24, Fig 4), the at least one retaining member including a flexible elongated body (mask may include tab-receiving portions such as portions of hook-and-loop fastener arrangement, Column 3, Lines 45-65; the flexible base sheet of the hook-and-loop fastener that has the hooks protruding upward is the flexible elongated body) and at least one engaging member (portion of 23 engaging with 10, Fig 4; mask may include portions of hook-and-loop fastener arrangement that engage the tabs, or that engage an attachment element disposed or positioned along the tab, Column 3, Lines 45-65; the hooks on the 23 are the engaging members), the at least one engaging member extending upwardly from the flexible elongated body (hooks on base sheet of 23 extend upwardly to engage loops on the tabs) and configured for receiving the liner and tethering the liner to the respiratory mask (flexible liner that is placed between the nose and/or mouth of wearer, and a respirator mask, tabs or projections extend outwardly from liner and facilitate alignment and positioning of liner relative to mask, Column 1, Lines 30-40; mask may include tab-receiving portions such as portions of hook-and-loop fastener arrangement that engage the tabs, or that engage an attachment element disposed or positioned along the tab, Column 3, Lines 45-65).
Regarding Claim 19, Baker discloses the at least one engaging member includes a hook (mask may include tab-receiving portions such as portions of hook-and-loop fastener arrangement that engage the tabs, or that engage an attachment element disposed or positioned along the tab, Column 3, Lines 45-65).
Regarding Claim 24, Baker discloses the liner includes at least one tab extending outwardly from the outer edge of the liner body (tabs 18, Figs 1-2).
Regarding Claim 26, Baker discloses the liner body includes a notch at one end thereof (notches at each ends of the tabs 18 near 14a, Figs 1-2).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is rejected under 35 U.S.C. 102(a)(1) as anticipated by Baker (US 10,357,626) or, in the alternative, under 35 U.S.C. 103 as obvious over Baker (US 10,357,626) as applied to Claim 1 in view of Salem (US 2006/0000476).
Regarding Claim 2, Baker discloses the claimed invention of Claim 1. Baker also discloses mask may include tab-receiving portions such as flexible retainer clips, snaps, portions of hook-and-loop fastener arrangement, clamping portions, or other mechanical fasteners or fastener portions that engage the tabs, or that engage an attachment element disposed or positioned along the tab (Column 3, Lines 45-65).  Though Baker does not explicitly disclose the at least one retaining member is removably attached to the mask body, the use of hook-and-loop fastener arrangements are well-known to be placed on the mask via adhesive which would make the hook-and-loop fastener arrangements to be removably attachable from the mask body.
In the alternative, Baker fails to disclose the at least one retaining member is removably attached to the mask body.
However, Salem, of the same field of endeavor, teaches a ventilation mask system (Abstract) including at least one retaining member (513 and 515, Figs 5A and 5B) is removably attached (the retaining strips are preferably fastened to the mask using adhesive, paragraph 0027) to the mask body (body of 501, Figs 5A and 5B) since this is a well-known way of attaching hook-and-loop fasteners to the mask (paragraph 0027).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the hook-and-loop fasteners stick to the mask via adhesive, as taught by Salem, since this is a well-known way of attaching hook-and-loop fasteners to the mask (Salem: paragraph 0027).  Hook-and-loop fasteners are well-known for being stuck onto things via adhesive.
Claim 3 is rejected under 35 U.S.C. 103 as obvious over Baker (US 10,357,626) as applied to Claim 1 in view of Bell et al. (US 2004/0078860).
Regarding Claim 3, Baker discloses the claimed invention of Claim 1.  Baker fails to disclose the at least one retaining member is integrally formed with the mask body.
However, Bell, of the same field of endeavor, teaches a face mask (Abstract) including the at least one retaining member is integrally formed with the mask body (hook section 44 may be integrally formed with second extension portion 18, paragraph 0075; 18 is right extension portion that extends around right side of user’s head, paragraph 0061) since it is well-known that the hook and loop fasteners can be made integral to the mask.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the hooks of the hook-and-loop fastener to be integral to the mask, as taught by Bell, since it is well-known that the hook and loop fasteners can be made integral to the mask.  Additionally, making the hooks integral to the mask would be merely a matter of an obvious engineering or design choice.  See MPEP 2144.04, Section V, Sub-Section B.

Allowable Subject Matter
Claims 6, 9, 11, 12, 20-23, and 25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Claims 6, 9, 11, 12, 20-23, and 25 contain allowable subject matter.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 6 is dependent on Claim 1 and discusses the engaging member includes a clip.  The prior art does not anticipate and/or make obvious the claimed invention of Claim 6.  Similar discussion is found in Claims 9 and 20.
Claim 11 is dependent on Claim 7 and discusses the central portion is narrower than the opposing ends.  The prior art does not anticipate and/or make obvious the claimed invention of Claim 11.  
Claim 12 is dependent on Claim 7 and discusses the central portion includes a marker for identifying a center of the body.  The prior art does not anticipate and/or make obvious the claimed invention of Claim 12.
Claim 21 is dependent on Claim 18 and discusses the liner body includes an aperture for receiving the engaging member.  The prior art does not anticipate and/or make obvious the claimed invention of Claim 21.
Claim 25 is dependent on Claim 24 and discusses at least one aperture is provided in the at least one tab.  The prior art does not anticipate and/or make obvious the claimed invention of Claim 25.  
Claims 22 and 23 contain allowable subject matter due to their dependency on Claim 21.
Several prior art similar to the claimed invention are explained below.
Baker (US 10,357,626) discusses a respiratory mask liner.  Regarding Claim 6, although Baker does discuss about clips (Baker: Column 3, Lines 45-65), Baker does not detail these clips are part of a flexible elongated body.  The instant invention shows the clips being part of the flexible elongated body (Fig 15) which are distinct from the prior art.  It would not be obvious to combine clips to a flexible elongated body as there would be no reason or motivation to do so.  Therefore, Baker does not disclose the claimed invention of Claim 6.  Similar arguments are applied to Claims 9 and 20.  Regarding Claim 11, Baker does not mention about the central portion being narrower than the opposing ends.  Salem (US 2006/0000476) discusses a ventilation mask system with hook and loop fasteners on the mask.  Though Salem shows a varied shape of the hook and loop fasteners, the central portion is shown to be wider than the opposing ends which is the exact opposite of what the claim is requiring.  There is no motivation or reason to make the central portion narrower than the opposing ends.  Even if Baker is combined with Salem, it would be unreasonable to make the central portion narrower, particularly if the purpose of Salem is to allow for easier adjustment of the liner.  Therefore, Baker does not disclose the claimed invention of Claim 11.  Regarding Claim 12, Baker mentions nothing about the central portion having a marker.  The instant invention describes this marker as being a physical “bump” on the flexible elongated body (Fig 5).  It is unreasonable to add a physical “bump” to the hook-and-loop fasteners.  Therefore, Baker does not disclose the claimed invention of Claim 12.  Regarding Claim 21, although Baker does discuss about a hook that engages a hook-receiving portion and a loop of material engaging a hook on the mask (Baker: Column 3, Lines 55-65), Baker is silent about these hooks having a flexible elongated body.  It is established earlier that the flexible elongated body is only found on the hook-and-loop fasteners and not on the other forms of fasteners.  Thus, apertures on a liner body would serve no purpose with a hook-and-loop fastener as the hooks can only connect to complimentary loops.  Therefore, Baker does not disclose the claimed invention of Claim 21.  Similar arguments of Claim 21 are applied to Claim 25. Therefore, Baker does not disclose the claimed invention of Claim 25.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN THAI-BINH KHONG whose telephone number is (571)272-1857. The examiner can normally be reached Monday to Thursday 9:00 am-6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN T KHONG/Examiner, Art Unit 3785                                                                                                                                                                                                        
/JOSEPH D. BOECKER/Primary Examiner, Art Unit 3785